Name: 80/861/EEC: Commission Decision of 21 August 1980 authorizing the Federal Republic of Germany to comply with certain provisions of Directive 77/93/EEC by a later date than 1 May 1980 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-09-19

 Avis juridique important|31980D086180/861/EEC: Commission Decision of 21 August 1980 authorizing the Federal Republic of Germany to comply with certain provisions of Directive 77/93/EEC by a later date than 1 May 1980 (Only the German text is authentic) Official Journal L 248 , 19/09/1980 P. 0023****( 1 ) OJ NO L 26 , 31 . 1 . 1977 , P . 20 . ( 2 ) OJ NO L 100 , 17 . 4 . 1980 , P . 32 AND 35 . COMMISSION DECISION OF 21 AUGUST 1980 AUTHORIZING THE FEDERAL REPUBLIC OF GERMANY TO COMPLY WITH CERTAIN PROVISIONS OF DIRECTIVE 77/93/EEC BY A LATER DATE THAN 1 MAY 1980 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 80/861/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 77/93/EEC OF 21 DECEMBER 1976 ON PROTECTIVE MEASURES AGAINST THE INTRODUCTION INTO THE MEMBER STATES OF ORGANISMS HARMFUL TO PLANTS OR PLANT PRODUCTS ( 1 ), AS AMENDED BY DIRECTIVES 80/392/EEC AND 80/393/EEC ( 2 ), AND IN PARTICULAR ARTICLE 20 ( 2 ) THEREOF , HAVING REGARD TO THE REQUEST MADE BY THE FEDERAL REPUBLIC OF GERMANY , WHEREAS PURSUANT TO ARTICLE 20 ( 1 ) OF DIRECTIVE 77/93/EEC MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THE PROVISIONS OF THIS DIRECTIVE , WITH THE EXCEPTION OF THOSE LAID DOWN IN ARTICLE 11 ( 3 ), BY 1 MAY 1980 AT THE LATEST ; WHEREAS , HOWEVER , PURSUANT TO ARTICLE 20 ( 2 ) OF THIS DIRECTIVE , MEMBER STATES MAY BE AUTHORIZED TO COMPLY WITH CERTAIN OF THE PROVISIONS OF THE DIRECTIVE BY A DATE LATER THAN THE ABOVEMENTIONED , BUT NOT LATER THAN 1 JANUARY 1981 ; WHEREAS THE FEDERAL REPUBLIC OF GERMANY IS UNABLE TO COMPLETE , FOR ALL THE PROVISIONS OF THE DIRECTIVE , THE NECESSARY LEGISLATIVE PROCEDURE IN THE FORM PRESCRIBED BY THE CONSTITUTION WITHIN THE PERIOD AVAILABLE BETWEEN THE ADOPTION OF THE ABOVEMENTIONED AMENDING DIRECTIVES ( 18 MARCH 1980 ) AND THE DATE LAID DOWN FOR IMPLEMENTATION ( 1 MAY 1980 ); WHEREAS , THEREFORE , THE FEDERAL REPUBLIC OF GERMANY SHOULD BE AUTHORIZED TO COMPLY WITH CERTAIN PROVISIONS OF THE DIRECTIVE BY A LATER DATE THAN 1 MAY 1980 ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON PLANT HEALTH , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FEDERAL REPUBLIC OF GERMANY IS HEREBY AUTHORIZED TO COMPLY WITH THE PROVISIONS OF DIRECTIVE 77/93/EEC LISTED IN THE ANNEX , IN SO FAR AS THEY CONCERN THE INTRODUCTION OF PLANTS OR PLANT PRODUCTS INTO THE FEDERAL REPUBLIC OF GERMANY , BY A LATER DATE THAN 1 MAY 1980 , BUT NOT LATER THAN 1 JANUARY 1981 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 21 AUGUST 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT **** ANNEX LIST OF PROVISIONS OF DIRECTIVE 77/93/EEC TO WHICH THE AUTHORIZATION SHALL APPLY I . PROVISIONS LESS STRICT THAN THE NATIONAL RULES APPLIED HITHERTO 1 . ARTICLE 3 ( 4 ), IN RESPECT OF ANNEX II ( A ) ( A ) ( 1 ), ( 4 ), ( 7 ) AND ( 10 ), ( C ) ( 3 ) 2 . ARTICLE 4 ( 1 ), IN RESPECT OF ANNEX III ( A ) ( 2 ) TO ( 4 ), ( 8 ) AND ( 9 ) ( PARTIM ) 3 . ARTICLE 5 ( 1 ), IN RESPECT OF ANNEX IV ( A ) ( 7 ), ( 8 ), ( 9 ), ( 12 ), ( 13 ), ( 14 ), ( 31 ), ( 34 ) AND ( 36 ) 4 . ARTICLE 10 ( 1 ), IN RESPECT OF ANNEX VI 5 . ARTICLE 11 ( 1 ) ( A ), IN RESPECT OF ARTICLES 6 AND 7 AND ANNEX V ( 1 ) AND ( 2 ) II . PROVISIONS STRICTER THAN THE NATIONAL RULES APPLIED HITHERTO 1 . ARTICLE 3 ( 1 ) AND ARTICLE 12 ( 1 ) ( A ) FIRST INDENT , IN RESPECT OF ANNEX I ( A ) ( A ) ( 3 ), ( 9 ), ( 10 ), ( 12 ), ( 17 ) TO ( 19 ), ( C ) ( 1 ), ( D ) ( 1 ), ( 4 ) TO ( 8 ), ( 10 ) TO ( 13 ), ( 15 ) AND ( 16 ), ( E ) ( 2 ), ( 4 ), ( 5 ) AND ( 7 ) AND ( F ) 2 . ARTICLE 3 ( 4 ) AND ARTICLE 12 ( 1 ) ( A ) SECOND INDENT , IN RESPECT OF ANNEX II ( A ) ( A ) ( 3 ) AND ( 8 ), ( B ) ( 1 ) TO ( 4 ) AND ( 6 ) TO ( 9 ), ( C ) ( 1 ), ( 2 ), ( 4 ), ( 6 ), ( 7 ), ( 9 ), ( 11 ), ( 13 ) AND ( 15 ) AND ( D ) 3 . ARTICLE 4 ( 1 ), IN RESPECT OF ANNEX III ( A ) ( 5 ), ( 6 ), ( 6A ), ( 7 ), ( 9 ) ( PARTIM ) AND ( 10 ) 4 . ARTICLE 5 ( 1 ) AND ARTICLE 12 ( 1 ) ( A ) THIRD INDENT , IN RESPECT OF ANNEX IV ( A ), ( 1 ), ( 3 ) TO ( 6A ), ( 10 ), ( 11 ), ( 16 ) TO ( 21 ), ( 23 ) TO ( 25 ), ( 27 ) TO ( 30 ), ( 32 ), ( 33 ), ( 35 ), ( 37 ) TO ( 41 )